State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 22, 2016                   106747
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JONAH BB.,
                    Appellant.
________________________________


Calendar Date:   August 8, 2016

Before:   Peters, P.J., Lynch, Devine, Clark and Aarons, JJ.

                             __________


     Michael P. Graven, Owego, for appellant.

      Weeden A. Wetmore, District Attorney, Elmira, for
respondent.

                             __________


      Appeal from a judgment of the County Court of Chemung
County (Hayden, J.), rendered March 24, 2014, which revoked
defendant's probation and imposed a sentence of incarceration.

      Defendant pleaded guilty to the crime of burglary in the
second degree and was adjudicated a youthful offender. He was
sentenced to five years of probation. Thereafter, defendant was
charged with violating the terms of his probation and a
declaration of delinquency was issued. He admitted to certain
violations whereupon his probation was revoked and he was
sentenced to one year in jail. He now appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. Therefore,
                              -2-                  106747

the judgment is affirmed and counsel's request for leave to
withdraw is granted (see People v Cruwys, 113 AD2d 979, 980
[1985], lv denied 67 NY2d 650 [1986]; see generally People v
Stokes, 95 NY2d 633 [2001]).

     Peters, P.J., Lynch, Devine, Clark and Aarons, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court